               Case 1:20-cv-02767 Document 1 Filed 09/29/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
________________________________________

RENDELL DEWS                                            :
235 L Street SW                                         :
Washington, DC 20024                                    :
                                                        :
                        Plaintiff,                      :
                                                        :
v.                                                      :   Civil Action No.: 1:20-cv-02767
                                                        :
UNITED STATES OF AMERICA                                :
                                                        :
                                                        :
                  Defendant.                            :
________________________________________

                         ORIGINAL COMPLAINT FOR DAMAGES
                        UNDER THE FEDERAL TORT CLAIMS ACT

        COMES NOW Plaintiff Rendell Dews, by and through counsel, and respectfully states as

follows:

                JURISDICTION, VENUE, AND CONDITIONS PRECEDENT

        1.      Plaintiff Rendell Dews lives at 235 L Street, SW, Washington, DC 20024, and is

thus a resident of the U.S. District for the District of Columbia.

        2.      The claims herein are brought against the United States pursuant to the Federal Tort

Claims Act (28 U.S.C. §2671, et seq.) and 28 U.S.C. §§1346(b)(1), for money damages as

compensation for loss of property and personal injuries that were caused by the negligent and

wrongful acts and omissions of employees and/or agents of the United States Government while

acting within the scope of their offices and employment, under circumstances where the United

States, if a private person, would be liable to the Plaintiff in accordance with the laws of the District

of Columbia.



                                                   1
             Case 1:20-cv-02767 Document 1 Filed 09/29/20 Page 2 of 7




       3.      Venue is proper in that all, or a substantial part of the acts and omissions forming

the basis of these claims occurred in the U.S. District of the District of Columbia, and arose from

the negligent medical treatment provided to Plaintiff by employees and/or agents of the United

States at the Unity Health Care location Anacostia Health Center located at 1500 Galen Street, SE,

Washington, DC 20020.

       4.      Unity Health Care, including its Anacostia Health Center location, receives federal

funding and is a federal instrumentality or agency for purposes of Federal Tort Claims Act liability.

       5.      Plaintiff has fully complied with the provisions of 28 U.S.C. §2675 of the Federal

Tort Claims Act.

       6.      This suit has been timely filed, in that Plaintiff timely served notice of his claims

on the United States Department of Health and Human Services (“Department of HHS”) on March

2, 2020. See Exhibit 1, Plaintiff’s FTCA Claim and the Department of HHS’s acknowledgement

letter. Despite undersigned counsel’s numerous telephone calls and emails to the U.S. Department

of HHS over the following six months requesting a decision on Plaintiff’s claims, no decision was

ever rendered by the government.



                    EVENTS FORMING THE BASIS OF THE CLAIMS

       7.      Plaintiff Rendell Dews presented to the Unity Health Care location Anacostia

Health Center located at 1500 Galen Street, SE, Washington, DC 20020 on October 22, 2019.



       8.      Mr. Dews, a diabetic patient, presented with complaints of painful toenails and

calluses.




                                                 2
               Case 1:20-cv-02767 Document 1 Filed 09/29/20 Page 3 of 7




         9.     April J. Chin, DPM conducted a foot exam upon Mr. Dews. Dr. Chin diagnosed

Mr. Dews with corns and callosities and a fungal infection of his toenails.

         10.    To address the fungal infection, Dr. Chin debrided his toenails and applied

antiseptic solution to each toe.

         11.    Following this procedure, Dr. Chin noticed what she noted as a “benign lesion”

on Mr. Dews’ left foot. Then, without first giving notice to Mr. Dews, nor obtaining his prior

consent, Dr. Chin used a scalpel to cut the lesion off of Mr. Dews’ foot, producing an open

wound.

         12.    Dr. Chin failed to provide appropriate care by applying an antiseptic or

antibacterial solution, or by otherwise dressing the wound. Instead, she discharged Mr. Dews, an

acknowledged diabetic patient, from her care with the open wound she inflicted dangerously

exposed and undressed.

         13.    During the days following Mr. Dews’ discharge from Unity, predictably, the area

of the wound on his left foot had become red, swollen and extremely painful.

         14.    On October 27, 2019, after the pain from his wound did not resolve, Mr. Dews

presented to the Emergency Department at George Washington University Hospital (GWUH),

where he was admitted for emergent assessment and treatment of a severe infection resulting

from the wound Dr. Chin created and permitted to go untreated at discharge from Unity.

         15.    At GWUH, Mr. Dews underwent an incision and drainage procedure on October

30th, 2019 from which a deep pocket abscess was discovered, drained, and debrided. A vacuum

assisted closure (VAC) was also installed in the wound. A continuous course of intravenous

antibiotics was initiated to fight the infection that continued throughout his admission. Mr. Dews




                                                3
              Case 1:20-cv-02767 Document 1 Filed 09/29/20 Page 4 of 7




underwent an additional wound debridement procedure on November 2, 2019. He was not

discharged from the hospital until November 6, 2019.

        16.     Since then, Mr. Dews has endured additional medical treatment to address his

wound. He has received extensive treatment by Dr. Michael Stempel at the GWU Wound

Healing and Limb Preservation Center, including additional debridement procedures. Mr. Dews

continues to receive treatment to manage his wound and to prevent further complications.


                                                  COUNT I
                                Medical Malpractice - Respondeat Superior

        17.     Plaintiff incorporates by reference each and every allegation as set forth in

Paragraphs 1 through 16.

        18.     At all times of which the Plaintiff complains, the Defendant United States (which

hereinafter includes agents, employees, servants, representatives, subsidiaries, and/or independent

contractors), through its agents, servants, and employees, represented to the Plaintiff and to the

general public that it possessed the degree of knowledge, ability, and skill possessed by reasonably

competent medical providers, practicing under the same or similar circumstances as those

involving the care to the Plaintiff.

        19.     Upon information and belief, at all times mentioned herein, the medical care

provided to Plaintiff by Defendant was provided by its agents, employees, servants, and

representatives, on its behalf, or by others affiliated with it and acting on its behalf.

        20.     A health care provider/patient relationship existed between Defendant, its agents,

employees, representatives, independent contractors, and/or servants, and the Plaintiff at all times




                                                  4
              Case 1:20-cv-02767 Document 1 Filed 09/29/20 Page 5 of 7




relevant herein. Defendant owed Plaintiff a duty to conform its care to the standards of reasonably

prudent practitioners acting under same or similar circumstances.

        21.     Defendant owed a duty to Plaintiff which included providing appropriate medical

care, treatment, and post-treatment care.

        22.     Defendant, through the actions and omissions of Dr. Chin, was negligent, grossly

negligent, and/or reckless, in that it:

                a.      Created an open wound on Plaintiff’s left foot as a result of a procedure that

                        was not medically indicated;


                b.      Failed to dress or disinfect Plaintiff’s wound in any way;


                c.      Failed to exercise due care by discharging Plaintiff from their care with this

                        wound still open to the outside environment;

                d.      Failed to provide any instructions, medications, or dressings to Plaintiff to

                        address this open wound;

                e.      Failed otherwise to conform its care and treatment of Plaintiff to the

                        standards of reasonably prudent practitioners acting under same or similar

                        circumstances; and

                f.      Otherwise acted with reckless disregard for the rights of the Plaintiff.

        23.     As a direct and proximate result of the negligence, gross negligence, and/or

recklessness of Defendant, Plaintiff suffered injuries and damages. Plaintiff has suffered a loss

of income and earning capacity as well. Plaintiff will continue to endure pain, stress,

embarrassment, and humiliation as a result of Defendant’s actions and omissions.


                                                 5
              Case 1:20-cv-02767 Document 1 Filed 09/29/20 Page 6 of 7




                                                  COUNT II
                            Lack of Informed Consent - Respondeat Superior

        24.     Plaintiff incorporates by reference each and every allegation as set forth in

Paragraphs 1 through 23.


        25.     Dr. Chin initiated a surgical removal of the lesion in question without discussing

the procedure with Mr. Dews first. She did not inform him of the reason for the procedure, nor

the benefits, risks, or the process of the procedure itself.

        26.     Dr. Chin simply noticed the lesion, picked up her scalpel, and removed the lesion

without Mr. Dews’ permission.

        27.     Dr. Chin’s actions were a breach of her duty to perform medical care procedures

upon Mr. Dews only after obtaining Mr. Dews’ informed consent.

        28.     Because Mr. Dews was deprived of the informed choice to decline this otherwise

elective procedure, paired with the fact that the procedure was not medically indicated as carried

out, establishes that Defendant, through the actions and omissions of its employee and/or agent

Dr. Chin, is liable for the foreseeable harm Mr. Dews suffered as a proximate result.


                                      PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff Rendell Dews is entitled to damages from the United States,

and he does hereby pray that judgment be entered in his favor and against the United States

government in the amount of $3,500,000 (three million five hundred thousand dollars) in

damages, and for any other relief found just and proper by the jury and the Court.




                                                Respectfully submitted,

                                                  6
Case 1:20-cv-02767 Document 1 Filed 09/29/20 Page 7 of 7




                         //s// Archie L. Rich, II
                         Archie L. Rich, II, Esq.
                         DC Bar 471754
                         LAWMD, CHTD.
                         1250 I Street, NW, Suite 903
                         Washington, DC 20005
                         tel.: (202) 529-9379
                         fax: (202) 506-6167
                         arich@lawmd.com
                         Counsel for Plaintiff




                           7
